        Case 1:18-cv-12331-KPF Document 18 Filed 09/06/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

YU ZHANG,

                         Plaintiff,
                                                   18 Civ. 12331 (KPF)
                    v.
                                                          ORDER
HITO RESTAURANT, INC., SONG LI,
YUDI “DOE,” and “JOHN” “DOE,”

                         Defendants.

KATHERINE POLK FAILLA, District Judge:

      On December 31, 2018, Plaintiff initiated the instant action. (Dkt. #1).

On March 19, 2019, Plaintiff served a copy of the Summons and Complaint on

Defendant Hito Restaurant, Inc.’s authorized agent in New York. (Dkt. #6). On

July 8, 2019, noting that Defendants had not appeared in the case and that

Plaintiff had not initiated default judgement proceedings, the Court ordered

Plaintiff to show cause, in writing on or before July 19, 2019, why the case

should not be dismissed for failure to prosecute. (Dkt. #7).

      On July 19, 2019, Plaintiff wrote to the Court and stated that “Plaintiff

intends to move expeditiously for a default judgement against Hito Restaurant,

Inc.” (Dkt. #14). On August 13, 2019, having not heard from Plaintiff, the

Court again ordered the Plaintiff to show cause, in writing on or before August

21, 2019, why the case should not be dismissed for failure to prosecute. (Dkt.

#15). On August 21, 2019, Plaintiff wrote to the Court seeking an extension of

time, until August 31, 2019, to file a motion for a default judgment against

Defendant Hito Restaurant, Inc. (Dkt. #16). The Court granted Plaintiff’s
        Case 1:18-cv-12331-KPF Document 18 Filed 09/06/19 Page 2 of 2




request for an extension and ordered Plaintiff to file a motion for default

judgment by August 31, 2019. (Dkt. #17). As of this date, Plaintiff has not

filed a motion for default judgment or otherwise communicated with the Court.

      Accordingly, it is hereby ORDERED that the instant action is dismissed

for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The

Clerk of Court is directed to terminate all pending motions, adjourn all

remaining dates, and close this case.

      SO ORDERED.

Dated: September 6, 2019
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
